                                                  THE HONORABLE BARBARA J. ROTHSTEIN
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
 8   BOFI FEDERAL BANK, a federally chartered
     banking institution,                                   NO. 14-CV-484 BJR
 9
     Plaintiff,
10
     v.                                                     ORDER RE: PRETRIAL DATES
11
     ADVANCE FUNDING LLC; KIRK A.
12   TOVEY, individually and as trustee of the
     KIRK A. TOVEY REVOCABLE TRUST; and
13
     SETTLEMENT COLLECTION SERVICE,
14   LLC,
     Defendants.
15

16          Due to a scheduling conflict, the Court hereby reschedules the Pretrial Conference in

17   this matter, currently scheduled to take place on November 2, 2018, to Friday, October 26,

18   2018, at 10:30 p.m. PDT, at the United States Courthouse, Suite 16106, 700 Stewart Street,

19   Seattle. The Hon. Barbara Rothstein will preside by video conference.

20          The Court also amends the due date for the Joint Pretrial Statement (“JPS”) to October

21   19, 2018. The parties are instructed to pre-mark and pre-admit exhibits. Any objections and the

22   exhibits relating thereto shall be filed with the Court no later than October 19, 2018. The Court

23   will make rulings on any objections to admissibility at the pre-trial conference.

24          Any party intending to offer a deposition at trial in lieu of testimony shall designate to

25   the other side the portions it intends to offer. The opposing side shall then designate any
     counter designations and any objections it may have to the selected portions. Any objections


                                                     1
 1   and the designated portions to which they relate shall be filed with the Court no later than
 2   October 19, 2018.
 3          The parties are referred to the Court’s Standing Order for Civil Cases, Dkt. No. 26, for
 4   further guidance on requirements for the JPS.
 5          Signed this 2nd day of October, 2018.
 6

 7

 8

 9
                                                          A
                                                          Barbara Jacobs Rothstein
                                                          U.S. District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                     2
